Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al. (US 2012/0022872).
As to claim 1, Gruber teaches a method, comprising:
obtaining, by one or more processors of a terminal, a voice command from a user;(100)
determining, by the one or more processors, context information corresponding to the voice command; (11, 20) and
performing, by the one or more processors, a response operation in response to the voice command, the response operation being based at least in part on a response mode that is determined based at least in part on the context information, and the response mode (verbal, text or combination) indicating one or more interfaces (500, 510, 520, 700; Par.14) for interaction between the terminal and the user (Fig.8; Pars11, 16, 37, 123-132; claims 1-3). [0155] Upon processing user input 2704 and context information 1000 according to the techniques described herein, virtual assistant 1002 generates output 2708 for 



    PNG
    media_image1.png
    505
    519
    media_image1.png
    Greyscale


As to claim 3, Gruber teaches wherein the context information comprises one or more of: a source of the voice command (user location, home, office or car), and status information corresponding to the terminal (Pars.16, 20, 117, 119, 362; claim 3; Fig.7, 11).
As to claim 4, Gruber teaches wherein the status information corresponding to the terminal comprises one or more of: a driving condition of a corresponding vehicle, a speed of the corresponding vehicle, an application that is being executed when the voice command is obtained, an application for which an interface is displayed on a console of the corresponding vehicle, and environmental conditions in which the vehicle is operating (Pars.117-122).
As to claims 10-11, determining threshold speed is implied in Gruber teaching of, detecting current speed of the car and determining the interaction mode based on the current speed (Claim 16).
As to claim 12, Gruber teaches where the mode is switched automatically (abstract).
As to claim 15, Gruber teaches determining the response mode, wherein the response mode is a mode according to which the response operation is performed in response to one or more further interactions between the terminal and the user, the one or more further interactions are performed in a voice interaction mode, a touch 
obtaining a user input with respect to at least one of the plurality of response options, wherein the response operation is determined based at least in part on the voice command and the user input with respect to at least one of the plurality of response options (Pars.14, 16, 20).
As to claim 16, Gruber teaches wherein the option information corresponding to at least the subset of the plurality of response options is provided based at least in part on displaying, on a screen, the option information corresponding to at least the subset of the plurality of response options (Pars.114-131).
As to claim 17, Gruber teaches wherein the option information corresponding to at least the subset of the plurality of response options is provided based at least in part on outputting speech corresponding to at least the subset of the plurality of response options (Pars.114-131).
As to claim 18, Gruber teaches performing one or more responsive actions in response to the user input with respect to the at least one of the plurality of response options (Fig.7; Pars.114-131).
Regarding claims 19-21, the corresponding program and device comprising the steps recited in claim 1 are analogous therefore rejected as being anticipated by Gruber for the foregoing reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2012/0022872) as applied above, and in view of Coon (US 2009/0055178).
As to claim 5, Gruber teaches wherein the terminal is a vehicle or an on-board device in a vehicle, and plurality of context examples, including vehicle speed (Pars.79, 119, 186, 362; claims 16, 3), however, Gruber doesn’t teach where the source of the voice command comprises a position in the vehicle from which the voice command is input. Coon in same field of endeavor teaches location based voice control method in a vehicle for receiving voice command and performing operations, comprising location recognizer for identifying the location of the speaker within the vehicle from the voice command and where feature settings (which includes user interface modes) are controlled/personalized and the command is executed based on the location of the voice command source and associated context (abstract; Figs.2-4; Pars.2, 4, 20-23, 32, 36).
The modification and the combination would’ve been obvious to one of ordinary skill in the before the time of applicant’s invention, for the purpose adapting the user interface and providing the service based on the user location in the vehicle.

As to claim 7, Coon teaches controlling user interaction based on location of the voice command in a car and Gruber teaches where interaction modes comprising voice interaction and touch/hands-on interaction or both are selected based on detected context of a user including a driver as addressed above.
As to claim 8, Coon teaches controlling user interaction based on location of the voice command in a car and Gruber teaches where interaction modes comprising voice interaction mode as addressed above.
 As to claim 9, Gruber teaches wherein the status information comprises a speed of a corresponding vehicle (Claim 16), Coons also teaches where the vehicle speed is detected to determine context (Pars.23, 25).


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  








	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL ABEBE/Primary Examiner, Art Unit 2657